Detailed Action
This action is in response to the application filed on February 20, 2019.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on February 20, 2019 and March 19, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter. Independent claim 1 recites a data retrieval device comprising a memory and an indexing engine implemented by a processor. “Implemented by a processor” does not mean the retrieval device comprises the processor, so it is irrelevant. Examiner found support for a memory in specification page 13 which says the memory may be volatile or nonvolatile so the recited memory may not be hardware. Examiner found support for an indexing engine in the specification pages 8-10 are being a software entity. Thus the recited data storage device is software per se and is not statutory subject matter.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter. Independent claim 15 recites a computer program comprising executable instructions and stored in a non-transitory computer readable medium, and a computer program is software per se, which is non-statutory subject matter.
                                                    Relevant Prior Art
3.	During the search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention. Each reference is listed on the Notice of References form included in this office action:


	Traversat et al. (US 2012/0191860) - Peer-to-Peer Communication Pipes

	Wong et al. (US 7,937,375 B2) - Method and apparatus for masking index values in a database.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Passey et al. (US 2010/0306786 A1) in view of Anderson et al. (US 2007/0294272 A1).

	Regarding claim 1, Passey teaches “A data retrieval device, comprising: a memory operable to store a data table; and an indexing engine implemented by a processor, configured to: receive an index key for data, wherein the index key comprises a string of characters;” (See [004], [0034]) (One response has been to distribute processing requests across multiple nodes or devices. A listening application is an indexing service which listens to a subdirectory recursively. An indexing service may, for example, store an index for a string of words and phrases appearing within a certain group of documents.)

each index table reference identifies an index table that links index keys with data location information; identify a set of index tables corresponding with the set of index table references; identify an index table from the set of index tables that contains the index key;” (See [0043], [0061]-[0062]) (The LIN, or Logical Inode Number, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102.The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. As mentioned above, in the illustrated embodiment, a listening inode is the inode to which a listener is directed. The LIN is the key for the initiator hash table 400. The respective LIN is put through a hash function which maps it to another number. That number is then divided by the size of the table, and the remainder is then used as the index into an array of linked list heads or buckets. The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. )

“retrieve a data location information linked with the index key from the index table; retrieve the data from the data table based on the data location information; and output the retrieved data. (See Fig. 4C and [0043], [0067]) (The exemplary inode 200 also includes a LIN field 204. In one embodiment of a distributed file system, the LIN, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102. Initiator structures 404 store global parameters for process structures 406 for respective inodes. The initiator structures 404 are indexed by the LIN of the listening inode in the initiator hash table index 402. In the illustrated embodiment, the only listeners that have been instantiated on Node 1 are the two listeners on inode 12. Therefore, there is only one corresponding initiator structure 404.)

But, Passey does not explicitly disclose “determine a set of index table references based on the index key, wherein: “at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character;” However, Anderson teaches “determine a set of index table references based on the index key, wherein: “at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character” (See [0026], [0047]) (According to the preferred embodiments, an index advice record engine generates and stores index advice records. An index typically has a primary key whose value determines the order of records in the index. For example, the "*" at the end of DEVELOP* is a wildcard that specifies to include any schema that has the root name of DEVELOP. This means that any index advice record that specifies a schema with a root name of DEVELOP will be excluded from consideration. Table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Passey (Systems and Methods for Notifying Listeners of Events) with Anderson (Apparatus and Method for Autonomic Index Creation, Modification and Deletion in order to alleviate human users from most of the work of manually creating, modifying and deleting indexes.  Anderson, [008]. One having ordinary skill  would also be motivated to combine Passey and Anderson, in view of the suggestions provided by Anderson in paragraph [007], which suggests, “Without a way to autonomically create, modify and delete indexes, the database industry will continue to suffer from inefficient, manual methods of managing indexes.”

Regarding claim 2, Passey in view of Anderson discloses “The device of claim 1, wherein determining the set of index table references comprises: determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.” (See [0063]) (May include, without limitation, attribute change, creation, deletion, size change, remove, content change, sizing increase, attribute change, link count change, rename, access revoke, create, rename from here, rename to here, rename within same directory, event occurred on file, event occurred on directory, size change, permission change, and/or other events. The event mask is a list of all the events the listener is listening for. See also Anderson, [0047], Depending on the requirements, a table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table.)

Regarding claim 3, Passey in view of Anderson discloses “The device of claim 1, wherein identifying the index table from the set of index tables that contains the index key comprises searching the set of index tables in parallel.” (See [008]) (For each of the plurality of files, a first data structure configured to track a set of listening files that are listening for events that affect the corresponding file; a plurality of processes that each listen for events that affect at least one of the plurality of files; a second data structure configured to track, for each of the plurality of files, which of the plurality of processes are listening to each of the files; a listening module configured to receive an identifier for a first file of the plurality of files and to determine whether the first file is relevant to any of the plurality of processes using the first data structure and the second data structure; a traverse module configured to traverse a first set of first data structures that correspond to a subset of the plurality of files that represent one branch of the tree; and an update module configured to update at least one of the corresponding first data structures of the file in at least one traversed level by reviewing a scope of at least one of the listening files of the first data structure that corresponds to the file's parent.)

Regarding claim 4, Passey in view of Anderson discloses “The device of claim 1, wherein each index table reference comprises fewer characters than the number of characters in the index key.” (See Anderson: [0047]) (A table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)

Regarding claim 5, Passey in view of Anderson discloses “The device of claim 1, wherein identifying the set of index tables comprises identifying one or more network devices storing at least one index table from the set of index tables.” (See Anderson: [0050]) (The index advice records 340 in FIG. 3 may include a large number of index advice records for many different tables based on many different queries.)
Regarding claim 6, Passey in view of Anderson discloses “The device of claim 1, wherein identifying the index table that contains the index key comprises comparing the index key to the index keys stored the set of index tables.” (See Anderson: [0048]) (Before using an existing index, the database ensures the attributes of the columns (selection, join, or grouping columns) match the attributes of the key columns in the existing index. The sort sequence table is an additional attribute that must be compared. The sort sequence table associated with the table must match the sort sequence table with which the existing index was built. The database compares the sort sequence tables. If they do not match, the existing index cannot be used.)

Regarding claim 7, Passey in view of Anderson discloses “The device of claim 1, wherein: receiving the index key comprises receiving the index key from a user device; and outputting the data comprises sending the data to the user device.” (See Anderson: Fig. 1 and [0032]) (Data 121 represents any data that serves as input to or output from any program in computer system 100.)

Regarding claim 8, Passey in view of Anderson discloses “A data retrieval method, comprising: receiving, at an indexing engine implemented by a processor, an index key for data, wherein the index key comprises a string of characters; determining, by the indexing engine, a set of index table references based on the index key, wherein: at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character; each index table reference identifies an index table that links index keys with data location information;”  (See Anderson: [0026], [0047]) (According to the preferred embodiments, an index advice record engine generates and stores index advice records. An index typically has a primary key whose value determines the order of records in the index. For example, the "*" at the end of DEVELOP* is a wildcard that specifies to include any schema that has the root name of DEVELOP. This means that any index advice record that specifies a schema with a root name of DEVELOP will be excluded from consideration. Table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)

“identifying, by the indexing engine, a set of index tables corresponding with the set of index table references; identifying, by the indexing engine, an index table from the set of index tables that contains the index key; retrieving, by the indexing engine, a data location information linked with the index key from the index table; retrieving, by the indexing engine, the data from a data table based on the data location information; and outputting, by the indexing engine, the retrieved data.”  (See [0043], [0061]-[0062]) (The LIN, or Logical Inode Number, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102.The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. As mentioned above, in the illustrated embodiment, a listening inode is the inode to which a listener is directed. The LIN is the key for the initiator hash table 400. The respective LIN is put through a hash function which maps it to another number. That number is then divided by the size of the table, and the remainder is then used as the index into an array of linked list heads or buckets. The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. )

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Passey (Systems and Methods for Notifying Listeners of Events) with Anderson (Apparatus and Method for Autonomic Index Creation, Modification and Deletion in order to alleviate human users from most of the work of manually creating, modifying and deleting indexes.  Anderson, [008].  One having ordinary skill  would also be motivated to combine Passey and Anderson, in view of the suggestions provided by Anderson in paragraph [007], which suggests, “Without a way to autonomically create, modify and delete indexes, the database industry will continue to suffer from inefficient, manual methods of managing indexes.”


Regarding claim 9, Passey in view of Anderson discloses “The method of claim 8, wherein determining the set of index table references comprises: determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.” (See [0063]) (May include, without limitation, attribute change, creation, deletion, size change, remove, content change, sizing increase, attribute change, link count change, rename, access revoke, create, rename from here, rename to here, rename within same directory, event occurred on file, event occurred on directory, size change, permission change, and/or other events. The event mask is a list of all the events the listener is listening for. See also Anderson, [0047], Depending on the requirements, a table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table.)

Regarding claim 10, Passey in view of Anderson discloses “The method of claim 8, wherein identifying the index table from the set of index tables that contains the index key comprises searching the set of index tables in parallel.” (See [008]) (For each of the plurality of files, a first data structure configured to track a set of listening files that are listening for events that affect the corresponding file; a plurality of processes that each listen for events that affect at least one of the plurality of files; a second data structure configured to track, for each of the plurality of files, which of the plurality of processes are listening to each of the files; a listening module configured to receive an identifier for a first file of the plurality of files and to determine whether the first file is relevant to any of the plurality of processes using the first data structure and the second data structure; a traverse module configured to traverse a first set of first data structures that correspond to a subset of the plurality of files that represent one branch of the tree; and an update module configured to update at least one of the corresponding first data structures of the file in at least one traversed level by reviewing a scope of at least one of the listening files of the first data structure that corresponds to the file's parent.)

Regarding claim 11, Passey in view of Anderson discloses “The method of claim 8, wherein each index table reference comprises fewer characters than the number of characters in the index key.” (See Anderson: [0047]) (A table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)


Regarding claim 12, Passey in view of Anderson discloses “The method of claim 8, wherein identifying the set of index tables comprises identifying one or more network devices storing at least one index table from the set of index tables.” (See Anderson: [0050]) (The index advice records 340 in FIG. 3 may include a large number of index advice records for many different tables based on many different queries.)


Regarding claim 13, Passey in view of Anderson discloses “The method of claim 8, wherein identifying the index table that contains the index key comprises comparing the index key to the index keys stored the set of index tables.” (See Anderson: [0048]) (Before using an existing index, the database ensures the attributes of the columns (selection, join, or grouping columns) match the attributes of the key columns in the existing index. The sort sequence table is an additional attribute that must be compared. The sort sequence table associated with the table must match the sort sequence table with which the existing index was built. The database compares the sort sequence tables. If they do not match, the existing index cannot be used.)

Regarding claim 14, Passey in view of Anderson discloses “The method of claim 8, wherein: receiving the index key comprises receiving the index key from a user device; and outputting the data comprises sending the data to the user device.” (See Anderson: Fig. 1 and [0032]) (Data 121 represents any data that serves as input to or output from any program in computer system 100.)

Regarding claim 15, Passey in view of Anderson discloses “A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to:” (See Anderson; [0038]) (As shown in FIG. 1, computer system 100 comprises one or more processors 110, a main memory 120, a mass storage interface 130, a display interface 140, and a network interface 150. Invention is capable of being distributed as a program product in a variety of forms, and that the present invention applies equally regardless of the particular type of computer-readable media used to actually carry out the distribution. Examples of suitable computer-readable media include: recordable media such as floppy disks and CD-RW (e.g., 195 of FIG. 1).

receive an index key for data, wherein the index key comprises a string of characters; (See [004], [0034]) (One response has been to distribute processing requests across multiple nodes or devices. A listening application is an indexing service which listens to a subdirectory recursively. An indexing service may, for example, store an index for a string of words and phrases appearing within a certain group of documents.)

“determine a set of index table references based on the index key, wherein: at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character;” (See Anderson: [0026], [0047]) (According to the preferred embodiments, an index advice record engine generates and stores index advice records. An index typically has a primary key whose value determines the order of records in the index. For example, the "*" at the end of DEVELOP* is a wildcard that specifies to include any schema that has the root name of DEVELOP. This means that any index advice record that specifies a schema with a root name of DEVELOP will be excluded from consideration. Table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)

“each index table reference identifies an index table that links index keys with data location information; identify a set of index tables corresponding with the set of index table references; identify an index table from the set of index tables that contains the index key;” (See [0043], [0061]-[0062]) (The LIN, or Logical Inode Number, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102.The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. As mentioned above, in the illustrated embodiment, a listening inode is the inode to which a listener is directed. The LIN is the key for the initiator hash table 400. The respective LIN is put through a hash function which maps it to another number. That number is then divided by the size of the table, and the remainder is then used as the index into an array of linked list heads or buckets. The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. )

“retrieve a data location information linked with the index key from the index  table; retrieve the data from a data table based on the data location information; and output the retrieved data.” (See Fig. 4C and [0043], [0067]) (The exemplary inode 200 also includes a LIN field 204. In one embodiment of a distributed file system, the LIN, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102. Initiator structures 404 store global parameters for process structures 406 for respective inodes. The initiator structures 404 are indexed by the LIN of the listening inode in the initiator hash table index 402. In the illustrated embodiment, the only listeners that have been instantiated on Node 1 are the two listeners on inode 12. Therefore, there is only one corresponding initiator structure 404.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Passey (Systems and Methods for Notifying Listeners of Events) with Anderson (Apparatus and Method for Autonomic Index Creation, Modification and Deletion in order to alleviate human users from most of the work of manually creating, modifying and deleting indexes.  Anderson, [008].  One having ordinary skill  would also be motivated to combine Passey and Anderson, in view of the suggestions provided by Anderson in paragraph [007], which suggests, “Without a way to autonomically create, modify and delete indexes, the database industry will continue to suffer from inefficient, manual methods of managing indexes.”

Regarding claim 16, Passey in view of Anderson discloses “The computer program of claim 15, wherein determining the set of index table references comprises: determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.” (See [0063]) (May include, without limitation, attribute change, creation, deletion, size change, remove, content change, sizing increase, attribute change, link count change, rename, access revoke, create, rename from here, rename to here, rename within same directory, event occurred on file, event occurred on directory, size change, permission change, and/or other events. The event mask is a list of all the events the listener is listening for. See also Anderson, [0047], Depending on the requirements, a table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table.)

Regarding claim 17, Passey in view of Anderson discloses “The computer program of claim 15, wherein identifying the index table from the set of index tables that contains the index key comprises searching the set of index tables in parallel.” (See [008]) (For each of the plurality of files, a first data structure configured to track a set of listening files that are listening for events that affect the corresponding file; a plurality of processes that each listen for events that affect at least one of the plurality of files; a second data structure configured to track, for each of the plurality of files, which of the plurality of processes are listening to each of the files; a listening module configured to receive an identifier for a first file of the plurality of files and to determine whether the first file is relevant to any of the plurality of processes using the first data structure and the second data structure; a traverse module configured to traverse a first set of first data structures that correspond to a subset of the plurality of files that represent one branch of the tree; and an update module configured to update at least one of the corresponding first data structures of the file in at least one traversed level by reviewing a scope of at least one of the listening files of the first data structure that corresponds to the file's parent.)

Regarding claim 18, Passey in view of Anderson discloses “The computer program of claim 15, wherein identifying the set of index tables comprises identifying one or more network devices storing at least one index table from the set of index tables.” (See Anderson: [0050]) (The index advice records 340 in FIG. 3 may include a large number of index advice records for many different tables based on many different queries.)

Regarding claim 19, Passey in view of Anderson discloses “The computer program of claim 15, wherein identifying the index table that contains the index key comprises comparing the index key to the index keys stored the set of index tables.” (See Anderson: [0048]) (Before using an existing index, the database ensures the attributes of the columns (selection, join, or grouping columns) match the attributes of the key columns in the existing index. The sort sequence table is an additional attribute that must be compared. The sort sequence table associated with the table must match the sort sequence table with which the existing index was built. The database compares the sort sequence tables. If they do not match, the existing index cannot be used.)

Regarding claim 20, Passey in view of Anderson discloses “The computer program of claim 15, wherein: receiving the index key comprises receiving the index key from a user device; and outputting the data comprises sending the data to the user device.” (See Anderson: Fig. 1 and [0032]) (Data 121 represents any data that serves as input to or output from any program in computer system 100.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154